Citation Nr: 0612473	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  04-21 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether a timely substantive appeal was received as to the 
September 2002 rating decision which denied claims of 
entitlement to service connection for the cause of the 
veteran's death, accrued benefits, and nonservice-connected 
death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran served in the Philippine Guerilla and Combination 
Service from November 16, 1942, to December 12, 1945.  He 
died in January 1964.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2003 decision letter of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, that determined that 
the appellant had failed to submit a timely substantive 
appeal with respect to a September 2002 rating decision that 
had denied entitlement to service connection for the cause of 
the veteran's death, accrued benefits, and nonservice-
connected death pension benefits.


FINDINGS OF FACT

1.  On September 18, 2002, the appellant was notified that 
her claims for entitlement to service connection for the 
cause of the veteran's death, accrued benefits, and 
nonservice-connected death pension benefits had been denied; 
this notice also apprised her of her appellate rights.

2.  After receiving a timely notice of disagreement, the 
appellant was provided a statement of the case on May 1, 
2003.

3. A substantive appeal (VA Form 9) addressing the claims for 
entitlement to service connection for the cause of the 
veteran's death, accrued benefits, and nonservice-connected 
death pension benefits was received on November 4, 2004.


CONCLUSION OF LAW

The appellant's substantive appeal to the September 2002 
rating decision, which denied the appellant's claims for 
service connection for the cause of the veteran's death, 
accrued benefits, and nonservice-connected death pension 
benefits, was not timely filed, and the Board lacks 
jurisdiction to consider this issue.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.109, 19.30, 20.101, 20.200, 
20.202, 20.300, 20.302, 20.303, 20.304, 20.305 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the appellant 
or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380- 
81 (Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  
Rather, the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on each claim.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

The Board's authority to review an adverse RO decision is 
initiated upon a claimant's submission of a Notice of 
Disagreement (NOD) and completed by a substantive appeal 
after a Statement of the Case (SOC) has been furnished. 38 
U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  It is well-
established judicial doctrine that any statutory tribunal 
must ensure that it has jurisdiction over each issue before 
adjudicating the merits and that, once apparent, a potential 
jurisdictional defect may be raised by the court, tribunal or 
any party, sua sponte, at any stage in the proceedings.  
Barnett v. Brown, 83 F.3d 1380 1383 (1996).  Within the VA 
regulatory system, the Board is the sole arbiter of decisions 
concerning the adequacy of a substantive appeal.  38 U.S.C.A. 
§ 7105(d)(3); 38 C.F.R. § 20.101(d).

The threshold question is whether the appellant has submitted 
a timely substantive appeal.  As noted above, appellate 
review is initiated by an NOD and completed by a substantive 
appeal after an SOC is furnished by the RO. 38 U.S.C.A. § 
7105(a); 38 C.F.R. § 20.200.  Proper completion and filing of 
a substantive appeal are the last actions a claimant needs to 
take to perfect an appeal.  38 C.F.R. § 20.202.  The NOD and 
the substantive appeal must be filed with the VA office that 
entered the determination with which disagreement has been 
expressed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.300.

After an NOD is filed, an SOC is to be prepared unless the 
benefit being sought is granted in full.  38 U.S.C.A. § 
7105(d)(1).  The SOC is to be mailed to the claimant at his 
or her most recent address of record, with a copy provided to 
the claimant's representative.  38 C.F.R. § 19.30(a).

Thereafter, a claimant must file a substantive appeal.  A 
substantive appeal consists of a properly completed VA Form 9 
or correspondence containing the necessary information.  38 
C.F.R. § 20.202.  The substantive appeal must be filed within 
60 days from the date the SOC is mailed or within the 
remainder of the one-year time period from the date of 
mailing of notice of the initial determination being 
appealed, whichever ends later.  38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. § 20.302(b).  A response postmarked prior to 
expiration of the applicable time limit will be accepted as 
having been timely filed.  If the postmark is not of record, 
the postmark date will be presumed to be five days prior to 
the day of receipt of the document by VA.  In calculating 
this 5-day period, Saturdays, Sundays and legal holidays will 
be excluded.  In computing the time limit for filing a 
written document, the first day of the specified period will 
be excluded and the last day included.  Where the time limit 
would expire on a Saturday, Sunday or legal holiday, the next 
succeeding workday will be included in the computation.  38 
C.F.R. § 20.305(a), (b).

In a September 2002 decision, the RO denied the appellant's 
claims for service connection for the cause of the veteran's 
death, accrued benefits, and nonservice-connected death 
pension benefits.  In a letter dated on September 18, 2002, 
the appellant was notified of this decision and of her 
procedural and appellate rights.  A statement submitted by 
the appellant in February 2003 indicated her disagreement 
with the September 2002 decision.  This statement was 
accepted as an NOD.  The RO issued an SOC on May 1, 2003, 
referencing these issues.

The Court has held that there is a presumption of regularity 
that the Secretary properly discharged official duties by 
mailing a copy of a VA decision to the last known address of 
the appellant and the appellant's representative, if any, on 
the date that the decision is issued.  See Woods v. Goober, 
14 Vet. App. 214, 220-21 (2000). The appellant may rebut that 
presumption by submitting "clear evidence to the effect that 
VA's regular mailing practices are not regular or that they 
were not followed.  The burden then shifts to the Secretary 
to establish that the VA decision was mailed to the claimant.  
See Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992).  Absent 
evidence that the claimant notified VA of a change of address 
and absent evidence that any notice sent to the veteran at 
his last known address has been returned as undeliverable, VA 
is entitled to rely on that address.  See Cross v. Brown, 9 
Vet. App. 18, 19 (1996).

The Board concludes that the presumption of regularity that 
attends the administrative functions of the Government is 
applicable; and that it is, therefore, presumed that the RO 
properly mailed the SOC and the cover letter forwarding the 
statement of the case, and that a VA Form 9 was included 
therein.  The appellant has made no allegations to the 
contrary.  Indeed, in a statement received in December 2003, 
she indicated that the SOC had been sent to her correct 
postal address, but that she did not receive the 
communication because she was visiting her daughter in 
another city and her son failed to forward the letter to her.  

Under the circumstances described above, the appellant must 
have perfected her appeal to the Board within one-year 
following notice of the September 2002 RO denial, as such 
date would have been later than the alternative deadline of 
60 days following notice of the SOC.  She did not do so.  The 
Form 9 was received by the RO on November 4, 2003.  Under 38 
C.F.R. § 20.305, a U.S. Postal Service postmark date (as 
opposed to the date of receipt) is acceptable for the 
purposes of determining timely filing of a written document.  
However, where, as here, there is no postmark date of record, 
the postmark date will be presumed to be 5 days before the 
date of receipt of the document, excluding Saturdays, 
Sundays, and legal holidays.  Thus, even by excluding 
Saturday, November 1 and Sunday, November 2, October 29, 
2003, is the earliest possible date the Board can presume to 
be the pertinent postmark date.  38 C.F.R. § 20.305.  
However, October 29, 2003, is still significantly later (41 
days late) than one year after the September 18, 2003, notice 
of the RO decision being appealed.  In this regard, the Board 
even notes that the VA Form 9 was not signed until September 
30, 2003, which is 12 days past the filing deadline.  

The Board notified the appellant and her representative in a 
November 2003 letter that her substantive appeal was 
untimely.  In so doing, she was provided a detailed 
explanation as to why her substantive was not timely.  A SOC 
issued to appellant in March 2004 provided a more detailed 
explanation.

The record does not contain any statement by the appellant 
and/or her representative alleging any error of law or fact 
regarding the underlying issues following the promulgation of 
the SOC dated May, 1 2003, until receipt of the VA Form 9 on 
November 4, 2003.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.302(b).  The Board further notes that there are no 
communications prior to or following the expiration of the 
appeal period which could be construed as a request for 
extension of time to file a substantive appeal.  See 38 
U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.303. 

Pursuant to 38 C.F.R. § 3.109, time limits for filing may be 
extended in some cases on a showing of "good cause."  
However, in Corry v. Derwinski, 3 Vet. App. 231 (1992), the 
United States Court of Appeals for Veterans Claims held that 
there is no legal entitlement to an extension of time, but 
that 38 C.F.R. § 3.109(b) commits the decision to the sole 
discretion of the Secretary.  Specifically, 38 C.F.R. § 
3.109(b) requires that, where an extension is requested after 
expiration of a time limit, the required action must be taken 
concurrent with or prior to the filing of a request for 
extension of the time limit, and good cause must be shown as 
to why the required action could not have been taken during 
the original time period and could not have been taken sooner 
than it was.  

Here, as noted above, there is no evidence that the appellant 
filed for an extension.  
She maintains, however, that she had good cause for failing 
to file a timely substantive appeal.  Specifically, she 
states she was away from her home between May and September 
2003, and that her son failed to forward the SOC to her.  She 
says she did not receive the SOC until she returned home in 
the "early part" of September 2003.  The appellant also 
reports that the letter (SOC) was not given to her 
immediately upon her return.  Finally, much to her chagrin, 
she says her completed VA Form 9 was overlooked and not 
mailed immediately.  The Board has considered these 
contentions but does not conclude that the appellant has 
demonstrated good cause for an untimely filing of a 
substantive appeal as to the underlying issues.

In summary, the Board finds the appellant was properly 
provided notice of her appellate rights.  She has not 
proffered any reasonable excuse for her failure to file a 
timely appeal.  Absent a timely substantive appeal, an appeal 
was not perfected on the denial of the claims of entitlement 
to service connection for the cause of the veteran's death, 
accrued benefits, and nonservice-connected death pension 
benefits, and the Board is without jurisdiction to adjudicate 
the claim.  She can re-file these claims at any time based on 
the submission of new and material evidence.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  However, because the law as 
mandated by statute, and not the evidence, is dispositive of 
this appeal, the VCAA is not applicable.  Mason v. Principi, 
16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. 
App. 426, 429-30 (1994) (where application of the law to the 
facts is dispositive, the appeal must be terminated because 
there is no entitlement under the law to the benefit 
sought.).


ORDER

A timely substantive appeal was not received as to the 
September 2002 rating decision which denied claims of 
entitlement to service connection for the cause of the 
veteran's death, accrued benefits, and nonservice-connected 
death pension benefits; therefore, the appeal is dismissed.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


